Citation Nr: 0212820	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-06 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hysterectomy 
residuals.

2.  Entitlement to service connection for squamous cell 
carcinoma of the right temple.

[The issues of entitlement to a rating in excess of 40 
percent for a low back disability and entitlement to a total 
rating based on individual unemployability (TDIU) will be 
subjects of a later decision]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1976 to August 1992.  This case comes before the 
Board of Veterans' Appeals (Board) from rating decisions of 
August 1999 and March 2000 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  A hearing 
was conducted before a local VA hearing officer in May 2000.  

The Board is undertaking additional development on the issues 
of entitlement to a rating in excess of 40 percent for a low 
back disability and entitlement to TDIU.  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  The veteran's postservice hysterectomy is not shown to 
have been performed due to disability which was incurred or 
aggravated in service.

2.  Squamous cell carcinoma of the right temple was not 
manifested in service or in the first postservice year, and 
is not shown to be related to the veteran's service. 





CONCLUSIONS OF LAW

1.  Service connection for hysterectomy is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2001).

2.  Service connection for squamous cell carcinoma of the 
right temple is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3,307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  Regulations implementing the VCAA have now been 
published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, the Board finds that 
all pertinent mandates of the VCAA and implementing 
regulations are met with respect to the two issues addressed 
on the merits below.  

The claims were considered on the merits.  The appellant was 
notified via rating decision in August 1999, statement of the 
case in November 1999, and supplemental statement of the case 
in January 2002 as to why her claims were denied.  She was 
advised of what was needed to establish entitlement to the 
benefits sought and what the evidence of record showed (and, 
by inference, what type of evidence she would need to submit 
to prevail in her claims).  In August 2001 she was informed 
of pertinent provisions of the VCAA.  

The RO has obtained the veteran's service treatment records.  
She has not identified any pertinent medical records which 
remain outstanding.  She has been afforded VA examinations.  
No further assistance to the veteran in the development of 
evidence is required.  
Where there has been substantial compliance with the VCAA and 
the implementing regulation, a remand would serve no useful 
purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
appellant is not prejudiced by the Board's addressing these 
two claims based on the current record.

Factual Background

The veteran's service medical records include findings of 
tubal ligation in April 1978; and chronic cervicitis with 
squamous metaplasia, focal koilocytosis and parakeratosis in 
November 1987.  Service-connection is established for 
cryosurgery for cervical metaplasia.  There is no record of 
either treatment for, or complaints of, a skin disorder in 
the right temple area in service.

On September 1993 VA general medical examination, the veteran 
did not mention either skin or gynecological problems.  On 
examination her skin was clear and free of rash.  Careful 
examination for any type of rash was negative.  Genitourinary 
examination revealed normal external female genitalia to 
inspection.  

On VA gynecological examination in August 1995 the appellant 
gave a history of cryotherapy of the cervix in 1988 and 1989, 
and tubal ligation in 1978.  She complained of some 
intermittent hot flashes and night sweats.  The diagnoses 
included history of abnormal PAP dating 1978 to 1988, 
cryotherapy in 1988 and 1989 and subsequent negative PAP 
smears.  

A November 1995 VA pathology report includes a diagnosis of 
endocervical curettings and mild chronic cervicitis with 
squamous metaplasia.

An October 1997 private cytopathology consultation report 
shows findings of satisfactory cervical/endocervical PAP 
smear.  

A March 1998 VA hospital discharge summary shows that the 
veteran was admitted with complaints of chronic pelvic pain.  
Surgery consisting of laparoscopic lysis of adhesions and 
total vaginal hysterectomy was performed during the 
hospitalization.  
An April 1998 VA treatment record shows that the veteran 
presented with complaints of dry patchy area on right temple.  
She noted that this condition had waxed and waned for the 
past several years and added that the affected area seemed to 
be enlarging.  She denied any past history of skin disorders.  
Eczema vs. seborrhea was diagnosed.  A June 1998 VA treatment 
record shows examination findings of irregular shaped scaly, 
patchy area approximately 5 to 6 centimeters at the right 
temple extending into the hair line.  A September 1998 VA 
surgical pathology report includes a diagnosis of squamous 
cell carcinoma antigen right temple.  Wide excision and 
reexcision with numerous biopsies were undertaken.  

On December 1998 VA gynecological conditions examination, a 
history of total hysterectomy in March 1998 was reported.  
The veteran complained of diarrhea since the week following 
her surgery.  The diagnoses were:  Status post previous cryo 
and biopsies for maximum CIN [cervical intraepithelial 
neoplasia] I-II of the cervix, subsequent hysterectomy in 
March 1998 with benign findings, incidental notes of peri 
gall bladder and hepatic adhesions and persistent pelvic 
right lower quadrant discomfort and dyspareunia.  

A January 1999 VA outpatient treatment record shows that the 
squamous cell carcinoma was healing very nicely and that the 
veteran felt good as a result of the surgery.  She did 
complain of occasional itching.  A February 1999 VA progress 
note indicates that the veteran's right temple squamous cell 
procedure of two months earlier had healed excellently.  She 
did complain of some itching.  The diagnosis was no evidence 
of recurrent temple squamous cell carcinoma, acceptable 
cosmetic results.  

A May 1999 letter from a VA physician reveals that she had 
reviewed the veteran's claims folder and Boise, Idaho VA 
electronic medical record.  The physician indicated that 
there appeared to be no relationship between the veteran's 
service-connected cervical metaplasia and her subsequent 
hysterectomy.



Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  If a chronic 
disorder (here malignant tumor) is manifested to a 
compensable degree within a specified period (1 year for 
malignant tumor) after the veteran's discharge from active 
duty, it may be presumed to have been incurred in service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Hysterectomy

The veteran claims that her hysterectomy was due to 
gynecological problems she had in service.  The record shows 
that her hysterectomy was performed for complaints of pelvic 
pain of undetermined etiology and uterine prolapse, pathology 
not manifested in service.  There is no competent (medical) 
evidence relating these to service, or to the service 
connected gynecological entity of postoperative cervical 
metaplasia.  In fact, the only competent evidence in the 
matter of a nexus between the hysterectomy and the veteran's 
service or a service connected disability is the May 1999 
opinion of a VA reviewing physician, assistant chief of 
staff, who opined that they are not related.  Regarding the 
veteran's own opinions to the effect that her hysterectomy 
was related to gynecological problems that she had in 
service/are service connected, as a layperson, she is not 
competent to relate a medical disorder to a specific cause.  
See Espiritu, supra; Grivois v. Brown, 6 Vet. App. 136 
(1994).  Hence, her opinion in this matter is without 
probative value.  

The preponderance of the evidence is against the appellant's 
claim.  Hence, it must be denied.  

Squamous Cell Carcinoma of the Right Temple

The veteran claims that she was treated for squamous cell 
cancer of the right side of her face at Mountain Home AFB in 
1989 and 1990, and at the VA Medical Center (VAMC) in Boise, 
Idaho.  See VA Form 21-4138, Statement in Support of Claim, 
dated in September 1998.  On thorough review of the veteran's 
three claims folders, including extensive service medical 
records, some of which show treatment accorded her at the 
United States Air Force hospital at Mountain Home AFB in 1989 
and 1990, the Board found no record that she was seen for 
squamous cell carcinoma of the right temple in service.  
Likewise, there is no record showing that a right temple 
squamous cell carcinoma was manifested in the first 
postservice year (so as to trigger application of the 
presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309).  While records show that she was treated at 
a VAMC in September 1998 for right temple squamous cell 
carcinoma, and later was seen at the same facility for 
follow-up visits, there is no competent evidence relating the 
squamous cell carcinoma to service. 

The only evidence of record to the effect that there is a 
nexus between the veteran's 1998 right temple squamous cell 
carcinoma and service is in her own allegations.  Once again, 
as a layperson, she is not competent to relate a medical 
disorder to a specific cause.  Hence, her opinion that her 
skin disorder first diagnosed several years after her service 
separation is related to service is without probative value.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
the preponderance of the evidence is against the appellant's 
claim; there is no reasonable doubt to resolve in her favor.


ORDER

Service connection for hysterectomy residuals is denied.

Service connection for squamous cell carcinoma of the right 
temple is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

